NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 29, 2007*
                             Decided January 9, 2008

                                       Before

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-3542

JAMES HOSKINS,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of
                                                Wisconsin
      v.
                                                No. 03-C-0334
CITY OF MILWAUKEE, et al.,
     Defendants-Appellees.                      Charles N. Clevert, Jr.,
                                                Judge.

                                     ORDER

       James Hoskins sued the City of Milwaukee and four of its police officers
(collectively “the City”) under 42 U.S.C. § 1983 claiming that they violated various
constitutional provisions when they arrested him while investigating a domestic
violence call by his then girlfriend, Theresa Turner. The district court granted
summary judgment for the City, and we affirm.

      On appeal Hoskins first contends that he was prejudiced in responding to the
motion for summary judgment because the City improperly withheld discovery


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2).
No. 06-3542                                                                Page 2
materials. See FED. R. CIV. P. 56(f). Curiously, the district court accepted Hoskins’s
assertion that Officers Clark and Phillips did not answer his interrogatories and the
City concedes the point on appeal. We say curiously because our review of the
record shows that Officer Clark did timely answer Hoskins’s interrogatories. In
any event, we may not address this argument on appeal because Hoskins never
raised it in the district court. Omega Healthcare Investors, Inc. v. Res-Care, Inc.,
475 F.3d 853, 858-59 (7th Cir. 2007). Even if he had properly raised the argument,
the district court would have been correct to deny any request for further discovery
because Hoskins never explained what extra information he hoped to obtain from
the interrogatory answers he sought or why not having that information actually
prejudiced him. See Kaufman v. McCaughtry, 419 F.3d 678, 686 (7th Cir. 2005).

       The only discovery issue available for review is the district court’s denial of
Hoskins’s motion for sanctions against the defendants who he claimed had not
answered his interrogatories. The district court refused to impose sanctions,
finding that any answers by Officers Clark and Phillips would be irrelevant because
the undisputed evidence showed that they were not involved in the investigation or
arrest of Hoskins. Because we agree with that analysis, the district court’s refusal
to order sanctions was not an abuse of discretion. Muzikowski v. Paramount
Pictures Corp., 477 F.3d 899, 908-09 (7th Cir. 2007).

       The remainder of Hoskins’s brief presents a rehashing of his understanding
of the facts surrounding his constitutional claims interspersed with citations to a
few cases that are marginally relevant. Mindful of our duty to liberally construe
pro se filings, see McCready v. eBay, Inc., 453 F.3d 882, 890 (7th Cir. 2006), we read
Hoskins’s brief as contesting the district court’s legal conclusions under the Fourth
Amendment and the Equal Protection Clause. Our de novo review of the district
court’s legal conclusions, Belcher v. Norton, 497 F.3d 742, 747 (7th Cir. 2007),
however, does not reveal any error.

      We understand Hoskins’s challenge to the district court’s Fourth Amendment
holding to be that because Turner’s statements to the police accusing him of
attacking her were untrue, the police lacked probable cause to arrest him. But he
does not dispute that Turner made those statements to the police or that her body
showed evidence of a physical altercation. Thus, the district court was correct that
there was no factual dispute about whether the police had probable cause to arrest
Hoskins. See Woods v. City of Chicago, 234 F.3d 979, 996 (7th Cir. 2000) (“[W]e
have consistently held that an identification or a report from a single, credible
victim or eyewitness can provide the basis for probable cause.”).

      Hoskins’s claim of gender discrimination under the Equal
Protection Clause also fails because he has not identified a similarly situated
female who was treated differently. See Sides v. City of Champaign, 496 F.3d 820,
No. 06-3542                                                                 Page 3
827 (7th Cir. 2007). Turner is the closest such individual, but she is hardly
similarly situated. She called the police, cooperated with them, told them Hoskins
struck her, and admitted that she scratched him in self-defense. Hoskins was
uncooperative and did not allege that Turner was the aggressor until after his
arrest. Cf. id. Thus, the district court correctly concluded that no defendant
violated the Equal Protection Clause during the investigation and arrest of
Hoskins.

                                                                       AFFIRMED.